Citation Nr: 0510807	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  02-15 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1952 
to February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), denying the veteran's claim for service 
connection for a left knee disability.

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for left 
knee disability is decided herein, while the issue of service 
connection for a left knee disability is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the claimant if further action is required.


FINDINGS OF FACT

1.  In a decision of June 1981, the Board denied the 
veteran's claim of service connection for a left knee 
disability.  

2.  The evidence received since the June 1981 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for left knee disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in October 2001, after the enactment of the VCAA.  

Letters dated in December 2001, May 2002, and April 2004 
provided the veteran the notice required under the VCAA and 
the implementing regulations.  The April 2004 letter 
requested the veteran complete an authorization form to 
obtain records from a named physician that treated the 
veteran.  The other letters did not specifically inform the 
veteran to submit any pertinent evidence in his possession, 
however, they informed him of the evidence required to 
substantiate his claim and that he should submit such 
evidence or provide VA with the information necessary for 
such evidence to be obtained on his behalf.  

Additionally, the May 2002 statement of the case and 
September 2002, July 2004, and September 2004 supplemental 
statements of the case provided guidance regarding the 
evidence necessary to substantiate his claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

Careful review of the record reveals that the Board denied 
the veteran service connection for a left knee disability in 
an unappealed decision in June 1981.  The Board found that 
since the previous Board decision in August 1979 denying 
service connection for a left knee disability, the veteran 
had not submitted any new and material evidence that 
supported a finding that a left knee disability was incurred 
in or aggravated by service.

The veteran's service medical records were of record at the 
time of the June 1981 Board decision.  The records indicated 
that in June 1955, the veteran was treated twice on 
consecutive days for pain in his left knee.  It was noted 
that the pain began before service.  The left knee was X.-
rayed.  He was given heat for treatment and returned to duty.

In April 1976, the veteran submitted a claim for service 
connection for a left knee disability.  In addition to the 
claim, he submitted a letter from G.T., M.D., a private 
physician, dated November 1973 that states the veteran had 
traumatic arthritis of the left knee and had been a patient 
since February 1962.  He also stated that the veteran 
suffered an injury to his left knee in January 1962.

By rating decision dated May 1976, the RO denied the 
veteran's claim because the injury in service was not related 
to the veteran's current left knee disability.

In his notice of disagreement dated June 1976, the veteran 
claimed that while he was on a ship in the Navy, he was blown 
down by a jet blast during a launching exercise.  He was 
treated aboard the ship for his injuries.  After the 
accident, his knee began to crack and would sometimes catch 
in a cocked position.  Soon after this accident, he was 
discharged from the Navy.  He continued to have pain in his 
knee.

In July 1976, the veteran underwent a VA examination and an 
X-ray.  The diagnosis was osteochondritis of the left femoral 
condyle.

In a September 1976 letter, G.T., M.D. indicated that the 
veteran had a service-incurred disability secondary to a 
contusion directly to the medial femoral condyle of the left 
knee.

In a January 1977 Board decision, service connection for a 
left knee disability was denied because there was no injury 
or disability found in service that was the cause of the 
veteran's left knee disability.

In September 1978, the veteran moved to reopen his claim.  As 
new evidence he submitted a September 1978 letter from R.S. 
that stated the veteran had knee problems when he first 
separated from the service.  He also submitted an August 1978 
letter from G.T., M.D. that stated again that it was his 
opinion that the veteran's injuries were service related.  
Finally he submitted a September 1978 letter from J.R. in 
which J.R. states that he was aware of the jet blast accident 
in January 1955 aboard the U.S.S. Lake Champlain that the 
veteran claimed caused his injury.

By rating decision in September 1978, the RO denied the 
veteran's claim as having no change from the prior decision.

In November 1978, the veteran filed a substantive appeal in 
which he also submitted a medical record dated December 1959 
to November 1960 from the Naval Air Station (NAS) dispensary 
in Norfolk, Virginia.  This medical record reflected that in 
May 1960, while a civilian employee, the veteran was treated 
for a painful left knee.  The veteran stated that this was 
before he had an automobile accident in 1962.

In May 1979, the veteran testified at a Board hearing.  He 
mentioned that in 1962, an X-ray was performed of his left 
knee in which was found osteochondritis.  He submitted the X-
ray film at the hearing and it is of record in the case file.  
He stated that the private physician told him this was an old 
injury.  He also stated that he had an injury to his knee 
prior to service in high school, but his knee never bothered 
him after that to the point where he could not perform.

In August 1979, the Board denied the veteran's claim because 
they found that the veteran had not submitted any new 
evidence that supported his claim of service-connected left 
knee disability.

In a November 1980 letter, a private physician, B.S., M.D., 
stated that he could identify the X-ray as being taken in his 
office and he remembered the veteran as being his patient.

In December 1980, R.S. clarified his previous September 1978 
letter and stated that he had known the veteran since 1944 
and he observed the veteran applying heat, using liniment and 
wearing ace bandages on his knee in 1956 and 1957.

In a December 1980 letter, D.S., the veteran's friend, stated 
that she remembered the veteran had pain in his knee since 
she met him in September 1956, which the veteran attributed 
to a service injury.  She also stated that she was present 
when the veteran would have pain in his knee while climbing 
stairs.

In a January 1981 rating decision, the RO again denied the 
veteran's claim because the evidence submitted did not 
warrant a change in the prior denial.

In a June 1981 decision, the Board denied the veteran's claim 
because the evidence submitted was not new and material in 
that it did not establish that a left knee injury incurred in 
or was aggravated by service.  This was the final decision 
before the veteran's current claim.

The veteran submitted his current claim in October 2001.  
With the claim, he submitted a letter from a private 
physician, R.N., M.D., who stated he had reviewed the 
veteran's service medical records and opined that the 
veteran's left knee disability occurred in service.

In a November 2001 letter, a friend of the veteran, P.G., 
stated that he was with the veteran in December 1954 at the 
time of the jet blast incident and remembered the veteran 
being blown down.  He stated the veteran's knees were skinned 
and he was limping.

In a February 2002 rating decision, the RO denied the 
veteran's claim for service connection because he failed to 
provide competent medical evidence that proved the veteran's 
left knee disability began in service.  The RO did not 
dispute that the veteran injured his left knee in service.

In June 2002, the veteran submitted a letter from R.N., M.D., 
which was to clarify his previous October 2001 letter.  R.N., 
M.D. stated that conditions such as the veteran's left knee 
disability frequently take years to develop after injury and 
therefore, the veteran may not have had the disability 
immediately after the injury.  In addition, he opined that 
the 1962 car accident was not a contributing factor to the 
disability, but the veteran's disability was a result of his 
service-related jet blast incident.

In the veteran's September 2002 substantive appeal, he argued 
that he had submitted medical records that provided a nexus 
between his in-service injury and his current left knee 
disability.  He argued that the RO should provide a 
satisfactory explanation why the evidence is not in 
equipoise.

In May 2004, the RO received medical records from February 
1962 to September 1990 from G.T., M.D.  The records show that 
the veteran was treated for his left knee during this time.  
Some records were duplicates of records the veteran had 
previously submitted.  A letter dated in February 1962 by 
J.V., M.D., who was the veteran's physician before G.T., 
M.D., stated that the veteran sought treatment on February 2, 
1962 for examination of his left knee which was injured in a 
car accident on January 30, 1962.  The veteran stated he had 
a past history of some injury to his left knee while in the 
service and had been symptom free until a month prior to this 
examination.  He had an examination at the time of the pain, 
but it was negative and he improved.  J.V., M.D. noted that 
the veteran had an X-ray taken by B.S., M.D., which was 
mentioned previously, which revealed no recent trauma.  He 
also noted that the veteran had an old osteochondritis 
sessicans of the medial femoral condyle and believed that it 
had healed.  He determined that other than the bruises and 
the contusion of the right leg, he did not see any other 
evidence of injury.

In a July 2004 letter from R.N., M.D., he stated that the 
veteran did have an injury to his knee prior to service, but 
this injury occurred in the fifth grade and the veteran did 
not have any recurring symptoms from the injury until his 
accident in the service.

In a July 2004 Decision Review Officer (DRO) decision, the 
DRO considered the recently submitted evidence to be both new 
and material, but denied service connection because the 
preponderance of objective medical evidence did not support 
the veteran's claim that he had a chronic left knee 
disability that began in or was aggravated by service.

In October 2004, D.C., the veteran's wife, submitted a letter 
that stated she knew the veteran before service, and after 
his discharge, he had trouble with his left knee.  He walked 
slow and developed a limp.  He was not able to run and had 
difficulty walking up and down stairs.  He would apply ice to 
his knee and take aspirin.

In February 2005, the veteran submitted a waiver of RO review 
of records submitted after the case was certified to the 
Board.

In the veteran's representative's February 2005 informal 
hearing presentation, he argued that the RO did not contest 
the veteran's in-service injury and medical evidence proved 
that the veteran had a current disability.  In addition the 
veteran submitted medical evidence that provided a nexus 
opinion between the in-service injury and the current 
disability.  Therefore, the RO must offer independent medical 
authority to refute the medical opinion provided by the 
veteran.  He also argued that the RO is not competent to make 
a medical opinion of etiology of a disability citing Tucker 
v. Derwinski, 2 Vet.App. 201, 203 (1992); Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991).  Also, according to 
the VCAA, the RO should have afforded the veteran with a 
Compensation and Pension examination to determine the 
etiology of his left knee disability.


Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (2004), which provides that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

The evidence submitted by the veteran since the June 1981 
Board decision included lay statements, medical records 
documenting treatment, and medical opinions from private 
physicians.  Specifically, the veteran submitted a medical 
opinion from R.N., M.D. in which the physician opined that 
the veteran's current disability is a result of his in-
service injury.  Although it was of record prior to the last 
Board decision in June 1981 that another physician, G.T., 
M.D., also determined that the veteran's disability was a 
result of his in-service injury, G.T., M.D. did not specify 
that he had reviewed the veteran's service medical records.  
However, R.N., M.D. has noted in his October 2001 letter that 
he reviewed the veteran's service medical records before 
making an opinion of etiology.  In addition, in the RO's 
February 2002 rating decision, the RO did not dispute that 
the veteran injured his left knee in service.

As the Board denied the veteran's claim in June 1981 because 
the veteran had not submitted evidence that his left knee 
disability was incurred in or aggravated by service, and the 
veteran has submitted competent medical evidence suggesting 
that his disability is a result of his in-service injury, the 
Board finds that this evidence is new and material because it 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence previously of record, and is sufficient to establish 
a reasonable possibility of substantiating the claim.

Accordingly, reopening of the claim of service connection for 
a left knee disability is in order.


ORDER

As new and material evidence has been submitted, reopening of 
the claim of service connection for a left knee disability is 
granted.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
reopened claim.  Having reopened the veteran's claim, the 
Board notes that the veteran has not been afforded a VA 
examination to determine the etiology of his left knee 
disability.  The Board therefore concludes that an additional 
examination should be conducted prior to appellate review of 
the veteran's case.

In light of the above discussion, this case is REMANDED for 
the following actions to be performed in sequential order:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, which treated him for left knee 
disability since his discharge from 
service.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he is provided 
the opportunity to obtain and submit 
those records for VA review.

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of the claimed 
left knee disability.  All indicated 
tests and studies are to be performed, 
and all potential diagnoses should be 
either confirmed or rejected.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Based upon the examination 
results and the review of the claims 
folder, the examiner should answer the 
following questions with respect to any 
currently present left knee disability: 

Is it at least as likely as not that 
a left knee disability clearly and 
unmistakably existed prior to the 
veteran's entrance onto active duty?  

With respect to any such condition 
that the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the condition 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

If the physician is of the opinion 
that a left knee disorder did not 
pre-exist service, but began during 
service, is it at least as likely as 
not that any current left knee 
condition is etiologically related 
to the any left knee disorder noted 
during the veteran's military 
service?  

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


